Portion of 155 Dalhousie Street, Suite 1111

City of Toronto




PREMISES RENTAL SUB-LEASE




BASIC SUB-LEASE INFORMATION




Date:

 

November 1, 2006




Lessor:

Foreground Image Inc., a company incorporated under the laws of Canada




Tenant:

First Source Data, Inc., a company incorporated under

the laws of the State of Nevada, United States

                                                      

  

Sub-Lease Ref.

Premises and

Portion of Suite 1111, 155 Dalhousie St.

Paragraph 1

Building              

Toronto, Ontario M5B 2P7

                      

Approximately 400 square feet




Term Commencement:     

November 1, 2006

           

Paragraph 2




Term Expiration:     

April 30, 2007

        

Paragraph 2




Rental Fees:

None

Paragraph 3




Security Deposit:      

None                          

Paragraph 15




Lessor's Address     

Foreground Image Inc.        

Paragraph 19

for Notices:           

#1111-155 Dalhousie Street

Toronto, Ontario  M5B 2P7




Tenant's Address for   

First Source Data, Inc.

Notices:               

c/o Javed Mawji, Chief Executive Officer

402-281 Mutual Street

Toronto, Ontario, Canada  M4Y 3C4







The provisions of the Sub-Lease identified above in the margin are those
provisions where references to particular Basic Sub-Lease Information appear.
Each such reference shall incorporate the applicable Basic Sub-Lease
Information. In the event of any conflict between any Basic Sub-Lease
Information and the Sub-Lease, the latter shall control.








Premises Rental Sub-Lease

Page 1 of 13







155 Dalhousie Street, Suite 1111

City of Toronto




PREMISES RENTAL SUB-LEASE




INDEX




1. Premises

  3

2. Term

  3

3. Rental Compensation

  3

4. Taxes and Operating Expenses

  3

5. Real Property Taxes

  3

6. Use

  4

7. Utilities

  4

8. Maintenance, Repairs and Alterations

  4

9. Indemnity

  5

10. Damage or Destruction

  6

11. Eminent Domain

  6

12. Assignment and Subletting

  6

13. Default by Tenant

  8

14. Default by Lessor

  9

15. Security Deposit

10

16. Estoppel Certificate

10

17. Subordination

10

18. Attorneys' Fees

11

19. Notices

11

20. Option to Extend Term

11

21. Rights of First Offer

11

22. Parking

11

23. Personal Property

11

24. Signs

11

25. General Provisions

11




















Premises Rental Sub-Lease

Page 2 of 13




155 Dalhousie Street, Suite 1111

City of Toronto




PREMISES RENTAL SUB-LEASE




             THIS SUB-LEASE (this “Sub-Lease”), dated November 1, 2006 for
purposes of reference only, is made and entered into by and between Foreground
Image Inc., a corporation organized under the laws of Canada ("Lessor"), and
First Source Data, Inc., a corporation organized under the laws of the State of
Nevada, United States ("Tenant").




                               WITNESSETH




      1.     PREMISES.  




Lessor hereby leases to Tenant, and Tenant hereby leases from Lessor for the
term of this Sub-Lease and at the rental and upon the conditions set forth
below, the premises described in the Basic Sub-Lease Information (the
“Premises”). Tenant shall accept the Premises in its "as-is" condition at the
commencement of the term. Lessor shall use commercially reasonable efforts to
enforce any warranty rights it may have against any contractor or manufacturer
with regard to any defects in workmanship or materials in connection with the
Premises and any tenant improvements installed therein by Lessor. The Premises
are located within the building (the "Building") commonly known as described in
the Basic Sub-Lease Information.




      2.     TERM.




             The term of this Sub-Lease shall commence on the date described in
this paragraph 2 and, unless sooner terminated as hereinafter provided, shall
end on the date specified in the Basic Sub-Lease Information. The Lessor may
terminate this agreement at any time by providing written notice to the Lessee,
and termination shall be effective immediately. Lessor at its expense shall
exercise due diligence in order to be able to deliver possession of the Premises
to Tenant by November 1, 2006 and, if Lessor is unable to cause possession of
the Premises to be delivered to Tenant by November 1, 2006, this Sub-Lease shall
not be void or voidable, nor shall Lessor be liable to Tenant for any loss or
damage resulting therefrom, but the commencement date shall be postponed until
the Premises shall be delivered to Tenant. No delay in delivery of possession
shall operate to extend the term.




      3.     RENTAL COMPENSATION.




No rental compensation shall be payable under this Agreement for the Lessee’s
use of the Premises.

                   

      4.     TAXES AND OPERATING EXPENSES.




Tenant shall pay all taxes and operating expenses associated with its
operations, except as otherwise indicated in Sections 5 and 7 of this Sub-Lease.




      5.     REAL PROPERTY TAXES.




Tenant shall not be responsible for payment of any real property taxes on the
Premises during the Term of this Sub-Lease.











Premises Rental Sub-Lease

Page 3 of 13










      6.     USE.




             The Premises shall be used and occupied by Tenant solely for
general office, business consulting, software development and licensing, and
related services and for no other purposes without the prior consent of Lessor,
which consent shall not unreasonably be withheld. Tenant shall, at Tenant's
expense, comply promptly with all applicable statutes, ordinances, rules,
regulations, orders, and requirements in effect during the term regulating
Tenant's activities or the use by Tenant of the Premises. Tenant shall not use
or permit the use of the Premises in any manner that will tend to create waste
or a nuisance, which shall tend unreasonably to disturb other tenants of the
Building, or which shall violate the terms of any recorded restrictions
affecting the Building, nor shall Tenant place or maintain any signs on or
visible from the exterior of the Premises without Lessor's written consent, or
use any corridors, sidewalks, or other areas outside of the Premises for storage
or any purpose other than access to the Premises. Tenant shall not use, keep, or
permit to be used or kept on the Premises any foul or noxious gas or substance
or any hazardous or toxic material, nor shall Tenant do or permit to be done
anything in and about the Premises, either in connection with activities
hereunder expressly permitted or otherwise, which would cause a cancellation of
any policy of insurance maintained by Lessor in connection with the Premises or
the Building or which would violate the terms of any covenants, conditions, or
restrictions affecting the Building or the land on which it is located.




      7.     UTILITIES.




             (a) Lessor shall provide and pay for the following utilities
provided by the Lessor to be used by the Tenant under reasonable conditions:
electricity, hydro, water, sewer, gas, local telephone service, broadband
internet access, gas, heat, and air conditioning. Tenant shall pay for any cable
television or other utility services that it requires.




             (b)    Lessor shall not be in default hereunder or be liable for
any damages directly or indirectly resulting therefrom, and there shall not be
any rent abatement, by reason of any interruption or curtailment whatsoever in
utility services.




      8.     MAINTENANCE, REPAIRS AND ALTERATIONS.




             (a)    Subject to the provisions of paragraph 10 below, and except
for damages caused by Tenant, its agents or invitees, Lessor shall cause to be
kept in good condition and repair, and Tenant shall not be responsible for
maintenance costs associated with, the foundations and exterior walls and roof
of the Building and all common areas within the Building not leased to tenants.




             (b)    Lessor shall cause to be maintained, and Tenant shall not be
responsible for costs associated with the maintenance of, the interior portion
of the Premises (including, but not limited to, all plumbing and electrical
connections, outlets and lightbulbs) and any exterior glass or skylights in good
condition and repair.




             (c)    Tenant shall not, without Lessor's prior consent, make any
alterations, improvements, or additions in or about the Premises with a cost
individually or in the aggregate as to each project in excess of $1,000, or
involving any structural changes. In requesting Lessor's consent, Tenant shall
submit to Lessor complete drawings and specifications describing such work and
the identity of the proposed contractor. Lessor shall not unreasonably withhold
its consent to proposed alterations or improvements which are consistent with
the quality and design





Premises Rental Sub-Lease

Page 4 of 13




of other improvements previously constructed by Tenant within the Premises.
Before commencing any work relating to alterations, additions, or improvements
affecting the Premises, Tenant shall notify Lessor of the expected date of
commencement thereof and of the anticipated cost thereof, and shall furnish such
information as shall reasonably be requested by Lessor substantiating Tenant's
ability to pay for such work.  Lessor shall then have the right at any time and
from time to time to post and maintain on the Premises such notices as Lessor
reasonably deems necessary to protect the Premises and Lessor from construction
liens or any other liens. In any event, Tenant shall pay when due all claims for
labor or materials furnished to or for Tenant at or for use in the Premises.
Tenant shall not permit any construction liens to be levied against the Premises
or the Building for any labor or materials furnished to Tenant or to Tenant's
agents or contractors in connection with work of any character performed or
claimed to have been performed on the Premises by or at the direction of Tenant,
and if such liens are levied, Tenant shall cause them to be removed by bonding
or otherwise within five days of the date any such lien is filed. All
alterations, improvements, or additions in or about the Premises performed by or
on behalf of Tenant shall be done in a first-class, workmanlike manner and in
compliance with all applicable laws, ordinances, regulations, and orders of any
governmental authority having jurisdiction thereover, as well as the
requirements of insurers of the Premises and the Building. Upon Lessor's
request, Tenant shall remove any contractor, subcontractor, or material supplier
from the Premises and the Building if the work or presence of such person or
entity results in damage to the Premises or the Building. All alterations,
improvements, or additions which may be made on the Premises shall become the
property of Lessor and remain upon and be surrendered with the Premises at the
termination or expiration of the term; provided, however, that Tenant's
machinery, equipment, and trade fixtures, other than any which may be affixed to
the Premises so that they cannot be removed without material damage to the
Premises, shall remain the property of Tenant and shall be removed by Tenant at
the expiration or earlier termination of the term.




      9.     INDEMNITY.




             (a)    Lessor hereby waives all claims against Tenant, and Tenant's
officers, directors, partners, employees, agents and representatives for loss or
damage to the extent that such loss or damage is insured against under any valid
and collectable insurance policy insuring Lessor or would have been insured
against but for any deductible amount under any such policy, and Tenant waives
all claims against Lessor including Lessor's officers, directors, partners,
employees, agents, and representatives for loss or damage to the extent such
loss or damage is insured against under any valid and collectable insurance
policy insuring Tenant or required to be maintained by Tenant under this
Sub-Lease, or would have been insured against but for any deductible amount
under any such policy.




             (b)    As this Sub-Lease does not involve the public interest and
insurance is available to Tenant which will protect it against such claims,
damage, injury or death, Tenant hereby waives all claims against Lessor for
damage to any property or injury to or death of any person in, upon or about the
Premises or the Building arising at any time and from any cause. Tenant shall
hold Lessor harmless from and defend Lessor against all claims (except those
arising from the negligence or willful misconduct of Lessor, its agents,
employees or contractors) (i) for damage to any property or injury to or death
of any person arising from the use of the Premises by Tenant, or (ii) arising
from the negligence or willful misconduct of Tenant, its employees, agents, or
contractors in, upon or about those portions of the Building other than the
Premises. The foregoing indemnity obligation of Tenant shall include reasonable
attorneys' fees, investigation costs, and all other reasonable costs and
expenses incurred by Lessor from the first notice that any claim or demand is to
be made or may be made. The provisions of this paragraph 9 shall survive





Premises Rental Sub-Lease

Page 5 of 13




the termination of this Sub-Lease with respect to any damage, injury, or death
occurring prior to such termination.




      10.    DAMAGE OR DESTRUCTION.




             (a)    If during the term the Premises are totally or partially
destroyed, or any other portion of the Building is damaged in such a way that
Tenant's use of the Premises is materially interfered with, then, subject to the
provisions below, this Sub-Lease shall remain in full force and effect unless
and until Lessor gives notice to Tenant that Lessor intends to not cause repair
the damage or destruction to the Premises. Lessor shall give notice of its
intention to Tenant as soon as reasonably practicable following the event of
damage or destruction and, if Lessor elects to reconstruct or repair the damage
or destruction it shall do so with reasonable diligence. Notwithstanding the
foregoing, if Lessor elects to reconstruct the Building but, in the opinion of
the Lessor's architect, the work of repair cannot be completed within 270 days,
Tenant may at its election, by notice to Lessor given within 30 days of Lessor's
notice to Tenant concerning such architect's determination, terminate this
Sub-Lease.




             (b)    In case of destruction or damage which materially interferes
with Tenant's use of the Premises, if this Sub-Lease is not terminated as above
provided, rent shall be abated during the period required for the work of repair
based upon the degree of interference with Tenant's use of the Premises. Except
for abatement of rent, Tenant shall have no claim against Lessor for any loss
suffered by Tenant due to damage or destruction of the Premises or any work of
repair undertaken as herein provided. The provisions of this paragraph 10 shall
supersede the provisions of any law that hold to the contrary.




      11.    EMINENT DOMAIN.




(a) No ‘eminent domain’ provision shall be applicable to this Sub-Lease.




      12.    ASSIGNMENT AND SUBLETTING.




             (a)    Tenant shall not assign this Sub-Lease or any interest
herein or sublet the Premises or any part thereof without the prior consent of
Lessor, which consent shall not be unreasonably withheld; Tenant shall not
hypothecate this Sub-Lease or any interest herein or permit the use of the
Premises by any party other than Tenant without the prior consent of Lessor,
which consent may be withheld by Lessor in its absolute discretion. This
Sub-Lease shall not, nor shall any interest herein, be assignable as to the
interest of Tenant by operation of law without the consent of Lessor. Any of the
foregoing acts without such consent shall be void and shall, at the option of

Lessor, terminate this Sub-Lease. In connection with each consent requested by
Tenant, Tenant shall submit to Lessor the terms of the proposed transaction, the
identity of the parties to the transaction, the proposed documentation for the
transaction, current financial statements of any proposed assignee or sublessee
and all other information reasonably requested by Lessor concerning the proposed
transaction and the parties involved therein.




             (b)    Without limiting the other instances in which it may be
reasonable for Lessor to withhold its consent to an assignment or subletting,
Lessor and Tenant acknowledge that it shall be reasonable for Lessor to withhold
its consent in the following instances:




                    (1)      if the proposed assignee or sublessee is a
governmental agency;








Premises Rental Sub-Lease

Page 6 of 13




                    (2)      if, in Lessor's reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would entail any alterations
which would lessen the value of the leasehold improvements in the Premises, or
would require increased services by Lessor;




                    (3)      if, in Lessor's reasonable judgment, the financial
worth of the proposed assignee or sublessee does not meet the credit standards
applied by Lessor for other tenants under leases with comparable terms, or the
character, reputation or business of the proposed assignee or sublessee is not
consistent with the quality of the other tenancies in the Building;




                    (4)      if the Premises are proposed to be sublet in part;
or




                    (5)      if at the time consent is requested or at any time
prior to the granting of consent, Tenant is in default under the Sub-Lease and
any applicable grace or cure period has expired.




             (c)    If at any time or from time to time during the term of this
Sub-Lease Tenant desires to sublet the Premises, Tenant shall give notice to
Lessor setting forth the terms of the proposed subletting and the space so
proposed to be sublet. Lessor shall have the option, exercisable by notice given
to Tenant within 20 days after Tenant's notice is given, either to sublet from
Tenant such space at the rental and other terms set forth in Tenant's notice,
or, if the proposed subletting is for a sublet term ending within the last year
of the term of this Sub-Lease, to terminate this Sub-Lease. If Lessor does not
exercise such option, Tenant shall be free to sublet such space to any third
party on the same terms set forth in the notice given to Lessor, subject to
obtaining Lessor's prior consent as hereinabove provided. For purposes of this
paragraph (c), the term "sublet" or "subletting" shall not include, and Lessor
shall not be entitled to any payment under paragraph (g) below, as a result of a
subletting to an entity controlled by, controlling, or under common control
with, Tenant.




             (d) Notwithstanding anything to the contrary in this paragraph 12,
the term "assigned" or "assignment" shall not include, and Lessor shall not be
entitled to any payment under paragraph (f) below as a result of, a joint
venture between Tenant and any other party, or the merger with or acquisition of
Tenant by another entity, including, but not limited to, an entity controlled
by, controlling, or under common control with, Tenant.




             (e)    No sublessee (other than Lessor if it exercises its option
pursuant to subparagraph (c) above) shall have a right further to sublet, and
any assignment by a sublessee of its sublease shall be subject to Lessor's prior
consent in the same manner as if Tenant were entering into a new sublease.




             (f)    In the case of an assignment, one-half of any sums or other
economic consideration received by Tenant as a result of such assignment shall
be paid to Lessor after first deducting the unamortized cost of leasehold
improvements paid for by Tenant, the cost of any real estate commissions
incurred in connection with such assignment and any amounts received by Tenant
as reimbursement for the cost of utilities paid by Tenant. In the event such
consideration is received by Tenant in installments, the portion of each
installment to be paid to Lessor shall be determined by multiplying the
installment by a fraction, the numerator of which is the total amount of the
foregoing permitted deductions and the denominator of which is the total
consideration receivable by Tenant as a result of such assignment.




             (g)    In the case of a subletting, one-half of any sums or
economic consideration received by Tenant as a result of such subletting shall
be paid to Lessor after first deducting (i) the rental due hereunder, prorated
to reflect only rental allocable to the sublet portion of the Premises, (ii)





Premises Rental Sub-Lease

Page 7 of 13




the cost of leasehold improvements made to the sublet portion of the Premises at
Tenant's cost, amortized over the term of this Sub-Lease except for leasehold
improvements made for the specific benefit of the sublessee, which shall be
amortized over the term of the sublease, and (iii) the cost of any real estate
commissions incurred in connection with such subletting, amortized over the term
of the sublease.




             (h)    Regardless of Lessor's consent, no subletting or assignment
shall release Tenant of Tenant's obligation or alter the primary liability of
Tenant to pay the rental and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rental by Lessor from any other person shall
not be deemed to be a waiver by Lessor of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Lessor
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor. Lessor may consent to subsequent assignments
or subletting of this Sub-Lease or amendments or modifications to this Sub-Lease
with assignees of Tenant, without notifying Tenant, or any successor of Tenant,
and without obtaining its or their consent thereto and such action shall not
relieve Tenant of liability under this Sub-Lease.




             (i)    In the event Tenant shall assign or sublet the Premises or
request the consent of Lessor to any assignment or subletting or if Tenant shall
request the consent of Lessor for any act that Tenant proposes to do, then
Tenant shall pay Lessor's reasonable attorneys' fees incurred in connection
therewith, not to exceed $500 in connection with each such request.




      13.    DEFAULT BY TENANT.




             (a)    The following events shall constitute "Events of Default"
under this Sub-Lease:




                    (1)      a default by Tenant in the payment of any rent or
other sum payable hereunder for a period of 10 days after notice by Lessor that
the same is due, provided that if Tenant has failed one or more times in any
twelve-month period to pay any rent or other sum within 10 days after the due
date, no grace period shall thereafter be applicable hereunder (such 10-day
notice period shall include any other notice period provided Tenant under
Ontario law);




                    (2)      a default by Tenant in the performance of any of
the other terms, covenants, agreements, or conditions contained herein and, if
the default is curable, the continuation of such default for a period of 15 days
after notice by Lessor or beyond the time reasonably necessary for cure if the
default is of the nature to require more than 15 days to remedy, provided that
if Tenant has defaulted in the performance of the same obligation one or more
times in any twelve-month period and notice of such default has been given by
Lessor in each instance, no cure period shall thereafter be applicable
hereunder;




                    (3)      the bankruptcy or insolvency of Tenant, any
transfer by Tenant in fraud of creditors, assignment by Tenant for the benefit
of creditors, or the commencement of any proceedings of any kind by or against
Tenant under any provision of the Federal Bankruptcy Act or under any other
insolvency, bankruptcy or reorganization act unless, in the event any such
proceedings are involuntary, Tenant is discharged from the same within 60 days
thereafter; the appointment of a receiver for a substantial part of the assets
of Tenant; or the levy upon this Sub-Lease or any estate of Tenant hereunder by
any attachment or execution; or




                    (4)      the abandonment of the Premises.








Premises Rental Sub-Lease

Page 8 of 13




             (b)    Upon the occurrence of any Event of Default by Tenant
hereunder, Lessor may, at its option and without any further notice or demand,
in addition to any other rights and remedies given hereunder or by law, do any
of the following:




                    (1)      Lessor shall have the right, so long as such
default continues, to give notice of termination to Tenant, and on the date
specified in such notice this Sub-Lease shall terminate.




                    (2)      In the event of any such termination of this
Sub-Lease, Lessor may then or at any time thereafter, re-enter the Premises and
remove therefrom all persons and property and again repossess and enjoy the
Premises, without prejudice to any other remedies that Lessor may have by reason
of Tenant's default or of such termination.




                    (3)      In the event of any such termination of this
Sub-Lease, and in addition to any other rights and remedies Lessor may have,
Lessor shall have all of the rights and remedies of a landlord provided by
Ontario law. The amount of damages which Lessor may recover in event of such
termination shall include, without limitation, (i) the worth at the time of
award (computed by discounting such amount at a rate equal to five percent plus
the rate that the Bank of America indicates as its prime rate at the time of
award) plus the amount by which the unpaid rent for balance of the term after
the time of award exceeds the amount of rental loss that Tenant proves could be
reasonably avoided, (ii) all legal expenses and other related costs incurred by
Lessor following Tenant's default, (iii) all costs incurred by Lessor in
restoring the Premises to good order and condition, or in remodeling, renovating
or otherwise preparing the Premises for reletting, and (iv) all costs
(including, without limitation, any brokerage commissions) incurred by Lessor in
reletting the Premises.




                    (4)      For the purpose of determining the unpaid rent in
the event of a termination of this Sub-Lease, or the rent due hereunder in the
event of a reletting of the Premises, the monthly rent reserved in this
Sub-Lease shall be deemed to be the sum of the rental due under paragraph 3
above.




                    (5)      After terminating this Sub-Lease, Lessor may remove
any and all personal property located in the Premises and place such property in
a public or private warehouse or elsewhere at the sole cost and expense of
Tenant.




             (c)    Even though Tenant has breached this Sub-Lease and abandoned
the Premises, this Sub-Lease shall continue in effect for so long as Lessor does
not terminate Tenant's right to possession, and Lessor may enforce all its
rights and remedies under this Sub-Lease, including the right to recover rental
as it becomes due under this Sub-Lease. Acts of maintenance or preservation,
efforts to relet the Premises, or the appointment of a receiver upon initiative
of Lessor to protect Lessor's interest under this Sub-Lease, shall not
constitute a termination of Tenant's right to possession.




             (d)    The remedies provided for in this Sub-Lease are in addition
to any other remedies available to Lessor at law or in equity, by statute or
otherwise.




      14.    DEFAULT BY LESSOR.  Lessor shall not be in default unless Lessor
fails to perform obligations required of Lessor hereunder within a reasonable
time, but in no event later than 30 days after notice by Tenant to Lessor
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor's obligation is such that more than 30
days are required for performance, then Lessor shall not be in default if Lessor
commences performance within such 30 day period and thereafter diligently
prosecutes the same to completion.





Premises Rental Sub-Lease

Page 9 of 13













      15.    SECURITY DEPOSIT.




(a) No security deposit shall be payable under this lease.




      16.    ESTOPPEL CERTIFICATE.




             (a)    Tenant shall at any time upon not more than 10 days' prior
notice from Lessor execute, acknowledge and deliver to Lessor a statement
certifying (i) that this Sub-Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Sub-Lease, as so modified, is in full force and effect) (ii) the date to
which the rent, any security deposit, and other sums payable hereunder have been
paid, (iii) acknowledging that there are not, to Tenant's knowledge, any uncured
defaults on the part of Lessor hereunder, or specifying such defaults, if any,
which are claimed, and (iv) such other matters as may reasonably be requested by
Lessor. Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of the Building.




             (b)    Tenant's failure to deliver such statement within such time
shall be conclusive upon Tenant, (i) that this Sub-Lease is in full force and
effect, without modification except as may be represented by Lessor, (ii) that
there are no uncured defaults in Lessor's performance, and (iii) that not more
than one month's rent has been paid in advance.




             (c)    If Lessor desires to finance or refinance the Building,
Tenant agrees to deliver to any lender designated by Lessor such financial
statements of Tenant as may be reasonably required by such lender. All such
financial statements shall be received by Lessor in confidence and shall be used
only for the purposes herein set forth.




      17.    SUBORDINATION. This Sub-Lease, at Lessor's option, shall
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation for security now or hereafter placed upon the Building and to any
and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. Such
subordination shall be conditioned upon Tenant's receipt of an agreement from
the mortgagee, trustee, or ground lessor, as the case may be, confirming that
Tenant's rights under this Sub-Lease shall not be disturbed if Tenant is not in
default and pays rent and observes and performs all of the provisions of this
Sub-Lease, and such agreement is otherwise in a form which does not materially
diminish Tenant's rights or materially increase Tenant's obligations under this
Sub-Lease. In addition, Lessor shall use commercially reasonable good faith
efforts to obtain such nondisturbance agreement from any mortgagee, trustee or
ground lessor with respect to the Premises existing at the time of execution of
this Sub-Lease as soon as possible following execution. If any mortgagee,
trustee, or ground lessor shall elect to have this Sub-Lease prior to the lien
of its mortgage, deed of trust or ground lease, and shall give notice thereof to
Tenant, this Sub-Lease shall be deemed prior to such mortgage, deed of trust, or
ground lease, whether this Sub-Lease is dated prior to or subsequent to the date
of said mortgage, deed of trust or ground lease or the date of recording
thereof. If any mortgage or deed of trust to which this Sub-Lease is subordinate
is foreclosed or a deed in lieu of foreclosure is given to the mortgagee or
beneficiary, Tenant shall attorn to the purchaser at the foreclosure sale or to
the grantee under the deed in lieu of foreclosure; if any ground lease to which
this Sub-Lease is subordinate is terminated, Tenant shall attorn to the ground
lessor. Tenant agrees to execute any documents required to effectuate such
subordination or to make this Sub-Lease prior to the lien of any mortgage, deed
of trust or ground lease, as the case may be, or to evidence such attornment.





Premises Rental Sub-Lease

Page 10 of 13







      18.    ATTORNEYS' FEES.  In any legal action brought by one party against
the other under this Sub-Lease, the prevailing party shall be entitled to
recover for the fees of its attorneys in such amount as the court may adjudge
reasonable.




      19.    NOTICES.  All notices, consents, demands, and other communications
from one party to the other given pursuant to the terms of this Sub-Lease shall
be in writing and shall be deemed to have been fully given when deposited in
Canadian mail, certified or registered, postage prepaid, and addressed as
follows: to Tenant at the address specified in the Basic Sub-Lease Information
or to such other place as Tenant may from time to time designate in a notice to
Lessor, to Lessor at the address specified in the Basic Sub-Lease Information,
or to such other place and with such other copies as Lessor may from time to
time designate in a notice to Tenant; or, in the case of Tenant, delivered to
Tenant at the Premises.




      20.    OPTION TO EXTEND TERM.




(a) The Tenant has no option to extend the term of this Sub-Lease.




      21.    RIGHTS OF FIRST OFFER.




(a) There shall be no ‘right of first offer’ provision applicable to this
Sub-Lease.




      22.    PARKING.  No parking spaces are provided for in this Sub-Lease.
Tenant shall be responsible for obtaining any parking spaces that it requires.




      23.    PERSONAL PROPERTY.




(a) The Tenant shall be responsible for maintaining, securing, and paying all
expenses associated with its personal property.




      24.    SIGNS.  Tenant shall not erect any signs in or about the Premises.




      25.    GENERAL PROVISIONS.




             (a)    This Sub-Lease shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.




             (b)    The invalidity of any provision of this Sub-Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.




             (c)    This Sub-Lease contains all agreements of the parties with
respect to any matter mentioned herein and only may be modified in a writing
executed by the parties.




             (d)    No waiver by Lessor of any provision hereof shall be deemed
a waiver of any other provision or of any subsequent breach by Tenant of the
same or any other provision. Lessor's consent to or approval of any act shall
not be deemed to render unnecessary the obtaining of Lessor's consent to or
approval of any subsequent act by Tenant. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Tenant of any provision
hereof, other than the failure of Tenant to pay the particular rent accepted,
regardless of Lessor's knowledge of such preceding breach at the time of
acceptance of such rent.








Premises Rental Sub-Lease

Page 11 of 13




             (e)    Subject to the provisions of this Sub-Lease restricting
assignment or subletting by Tenant, this Sub-Lease shall bind the parties, their
personal representatives, successors, and assigns.




             (f)    Lessor and Lessor's agents shall have the right to enter the
Premises at reasonable times for the purpose of inspecting the same, showing the
same to prospective purchasers or lenders, and making such alterations, repairs,
improvements, or additions to the Premises or to the Building as Lessor may deem
necessary or desirable. Lessor may at any time place on or about the Premises
any ordinary "For Lease" sign or otherwise advertise the Premises as available
for lease.




             (g)    The voluntary or other surrender of this Sub-Lease by
Tenant, the mutual cancellation thereof or the termination of this Sub-Lease by
Lessor as a result of Tenant's default shall, at the option of Lessor, terminate
all or any existing subtenancies or may, at the option of Lessor, operate as an
assignment to Lessor of any or all of such subtenancies.




             (h)    If Tenant is a corporation, each individual executing this
Sub-Lease on behalf of Tenant represents and warrants that he or she is duly
authorized to execute and deliver this Sub-Lease on behalf of the corporation in
accordance with a duly adopted resolution of the Board of Directors and that
this Sub-Lease is binding upon the corporation in accordance with its terms.




             (i)    The term "day" as used herein means a calendar day.




             (j)    The obligations of Lessor under this Sub-Lease do not
constitute personal obligations of the partners, directors, officers,
shareholders, or trustees of Lessor, and Tenant shall look solely to the
Premises and to no other assets of the Lessor or any of its trustees, partners,
officers, directors, employees, or consultants for satisfaction of any liability
in respect of this Sub-Lease and Tenant will not seek recourse against the
individual partners, directors, officers, shareholders, or trustees of Lessor or
any of their personal assets for such satisfaction.




             (k)    Within 10 days of Lessor's request therefor, Tenant shall
execute and deliver such amendments of this Sub-Lease as shall have been
required by Lessor's lender in connection with the making of a loan to be
secured by the Premises or the Building, provided such amendment does not
increase the obligations of Tenant under this Sub-Lease or materially adversely
affect Tenant's leasehold interest. Such amendment shall include, without
limitation, one requiring Tenant to provide any such lender with notices
hereunder or a copy of notices sent to Lessor hereunder, or granting any such
lender reasonable opportunities to cure any default by Lessor under this
Sub-Lease.





Premises Rental Sub-Lease

Page 12 of 13







*   *   *   *   *




             IN WITNESS WHEREOF, the parties have executed this Sub-Lease on the
respective dates indicated below.







TENANT:

               

LESSOR:

First Source Data, Inc.

Foreground Image Inc.




/s/ Javed Mawji

/s/ Jueane Thiessen                 




Authorized Signatory:        

Authorized Signatory:

Javed Mawji

   

Jueane Thiessen








Premises Rental Sub-Lease

Page 13 of 13


